Case 1:19-cv-00640-ABJ Document 1-2 Filed 03/07/19 Page 1 of 4




              Exhibit B
           Case 1:19-cv-00640-ABJ Document 1-2 Filed 03/07/19 Page 2 of 4
                                       UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                        STATION PLACE
                                        100 F STREET, NE
                                  WASHINGTON, DC 20549-2465

Office of FOIA Services
                                                              December 18, 2018

Mr. Douglas W. Henkin
Baker Botts LLP
30 Rockefeller Plaza
New York, NY 10112-4498

         RE:      Freedom of Information Act (FOIA), 5 U.S.C. § 552
                  Request No. 19-00554-FOIA, 19-00555-FOIA, 19-00556-
                  FOIA, 19-00557-FOIA

Dear Mr. Henkin:

     This letter is in reference to your request, dated November
19, 2018, and received in this office on November 20, 2018, for
copies of all documents described below that were created or
obtained by the SEC between October 1, 2017, and November 19,
2018:

         1. All records concerning any involvement of Brett Redfearn,
            Director Division of Trading and Markets, in any aspect of
            the proceedings in the matter In re Application of
            Securities Industry & Financial Markets Ass’n, Admin.
            Proc. File No. 3-1530; In re Applications of Securities &
            Financial Markets Ass’n & Bloomberg, L.P., Securities
            Exchange Act of 1934 Rel. No.84433 (Oct. 16, 2018); and
            the additional proceedings listed in Exhibit A to Release
            No. 84433 (collectively, “Market Data Proceedings”),
            including involvement in the drafting or preparation of
            the Commission’s orders in the Market Data Proceedings.

         2. All records concerning communications or meetings relating
            to the recusal or possible recusal of Brett Redfearn from
            participation in Market Data Proceedings.

         3. All records concerning communications or meetings between
            Brett Redfearn and any third party, other than the SEC,
            relating to Market Data Proceedings.

         4. All records concerning communications or meetings between
            the SEC, not limited to Brett Redfearn, and any reporters
            affiliated with or connected to the Wall Street Journal,
            relating to Market Data Proceedings.
      Case 1:19-cv-00640-ABJ Document 1-2 Filed 03/07/19 Page 3 of 4



Mr. Douglas W. Henkin                                    19-00554-FOIA
December 18, 2018                                        19-00555-FOIA
Page Two                                                 19-00556-FOIA
                                                         19-00557-FOIA


     We will be unable to respond to your request within the
Freedom of Information Act's twenty day statutory time period, as
there are unusual circumstances which impact on our ability to
quickly process your request. Therefore, we are invoking the 10
day extension. These unusual circumstances are the need for
consultation with one or more other offices having a substantial
interest in either the determination or the subject matter of the
records. For these reasons, we will process your case consistent
with the order in which we received your request.

     If you have any questions, you may contact me at
moodyd@sec.gov 202) 551-8355. You may also contact me at
foiapa@sec.gov or (202) 551-7900. You may also contact the
SEC’s FOIA Public Service Center at foiapa@sec.gov or (202) 551-
7900. For more information about the FOIA Public Service Center
and other options available to you please see the attached
addendum.

                                  Sincerely,


                                  Denise R. Moody
                                  FOIA Research Specialist
      Case 1:19-cv-00640-ABJ Document 1-2 Filed 03/07/19 Page 4 of 4

                             ADDENDUM

     For further assistance you can contact a SEC FOIA Public
Liaison by calling (202) 551-7900 or visiting
https://www.sec.gov/oso/help/foia-contact.html.

     SEC FOIA Public Liaisons are supervisory staff within the
Office of FOIA Services. They can assist FOIA requesters with
general questions or concerns about the SEC’s FOIA process or
about the processing of their specific request.

     In addition, you may also contact the Office of Government
Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA dispute resolution
services it offers. OGIS can be reached at 1-877-684-6448 or via
e-mail at ogis@nara.gov. Information concerning services offered
by OGIS can be found at their website at Archives.gov. Note that
contacting the FOIA Public Liaison or OGIS does not stop the 90-
day appeal clock and is not a substitute for filing an
administrative appeal.

     If you have any questions, please contact me at
moodyd@sec.gov or (202) 551-8355. You may also contact me at
foiapa@sec.gov or (202) 551-7900. You may also contact the
SEC’s FOIA Public Service Center at foiapa@sec.gov or (202) 551-
7900. For more information about the FOIA Public Service Center
and other options available to you please see the attached
addendum.
